UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 29, 2007 SPEEDHAUL HOLDINGS, INC. (Exact name of registrant as specified in Charter) New Jersey 333-121764 22-3719165 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) No. 31 Tongdao South Road Hohhot, Inner Mongolia, China (Address of Principal Executive Offices) (86471) 339-7999 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨
